People v Devictor-Lopez (2021 NY Slip Op 01707)





People v Devictor-lopez


2021 NY Slip Op 01707


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


KA 19-01768.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEDGARDO DEVICTOR-LOPEZ, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [4th Dept 1979]). (Appeal from Judgment of Wyoming County Court, Michael M. Mohun, J. - Attempted Assault, 2nd Degree).